DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 11/30/20. Claim 34 are added. Claims 1-11, 13-23 and 26-34 are currently pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is still unclear if the user is the subject or a separate person.
The term "essentially" in claims 1 and 20 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide For claim 1 it is unclear what makes something essentially incompressible. How incompressible or compressible is something to be considered essentially incompressible. For claim 20, it is unclear what amount of rest or what level of movement or motion is considered essentially at rest.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites providing audible or visual instructions to instruct the user to reposition the device. It is unclear if this is the same audible or visual instruction that is provided in claim 1.
Claim 17 recites the limitation "the pointing device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what is considered a suitable temperature
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the user applies a range of pressures. Does the just press with varying degrees of force? Does the device provide feedback of the pressing pressure so the user can apply an appropriate range?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 11, 13-21, 26-30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey US2012/0330192 in view of Dedo US 2002/0120288 in view of Ting et al. US 6,443,906 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614.
Regarding Claim 1, Casey discloses the signal acquisition device ([¶28] control means 8) wherein the signal acquisition device comprises a blood flow occlusion means ([¶28] cuff 10) and a pressure sensor that is immersed in a gel ([FIG5][¶33] gel 44). 
Casey does not specifically disclose determining a blood pressure, the signal acquisition device being integrated with a personal hand-held computing device (PHHCD) (watch 26), wherein the signal acquisition device comprises a blood flow occlusion means adapted to be pressed against one side only of a body part or to have one side only of a body part pressed against it and wherein the blood flow occlusion means comprises at least part of an external surface of the PHHM wherein the pressure is a pressure sensor which is adapted to provide electrical signals to the processor of the. Ting teaches a personal hand-held monitor (PHHM) which comprises a signal acquisition device for acquiring signals which can be used to derive a measurement of a subject's blood pressure (BP), the signal acquisition device being integrated 
Casey does not specifically disclose a means for detecting the flow of blood through the body part in contact with the blood flow occlusion means. Goodman teaches a PPG pressure system that can be incorporated into a watch ([¶141]) with a blood flow sensor in contact with the occlusion means ([¶124,138] the restraint or cuff against photosensors 21). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Casey with the teachings of Goodman as it would allow Casey to monitor blood flow and blood pressure. 
Casey does not specifically disclose the processor of the PHHCD is configured to provide audible or visual instructions to the user that are based upon signals from the signal acquisition device, to instruct the user to adjust the pressing of the blood flow occlusion device against the body part or the pressing of the body part against the blood flow occlusion device. Asada teaches a blood pressure measurement device that provides visual or voice directions to the user to adjust 
Regarding claim 2, Ting teaches the sensor is covered by a flexible membrane forming some or all of the external surface ([FIG2] the diaphragm is a flexible membrane). Casey teaches a pressure sensor that is immersed in a gel ([FIG5][¶33] gel 44).
Regarding claim 3, Goodman teaches the blood flow occlusion means is saddle-shaped ([¶122] the sensor are in a depression where the body part goes). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the saddle shape of Goodman with the sensor of the device Casey since it would have been obvious to try a contoured shape to get the predictable outcome of a minimally intrusive sensor as is Casey’s aim ([¶41] of Casey)
Regarding claim 4, Ting teaches the device which is arranged to act as a tonometer ([C7 L36-45]).
Regarding claim 5, Ting teaches the device which is adapted to calibrate the tonometer by use of occlusion measurements obtained from the pressure sensor when used to occlude an artery ([C8 L40-64]).
Regarding claim 7, Goodman teaches the means for detecting the flow of blood through the body part comprises a blood photosensor having one or more photo-emitters for transmitting light to a body part of a user and one or more photo-detectors for detecting light transmitted through or scattered by the body part ([¶119]) and there are either two photo-emitters or two 
Regarding claim 11, Ting teaches the PHHM is used to provide binary or continuously variable means for the subject to enter data to the PHHCD in order to control some function of the PHHCD other than the measurements that are made by the PHHM ([C6 L45-53]).
Regarding claim 13, Goodman teaches a plurality of pressure-responsive or force-responsive devices ([¶138,169] the cuff pressure measurement and the sensor 12 measurement used for determining blood flow and pressure). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Casey with the teachings of Goodman as it would allow Casey to monitor blood flow and blood pressure.
Regarding claim 14, Asada teaches the processor of the PHHCD is adapted to provide audible or visual instructions, to instruct the user to reposition the device ( [C10 L53-62][C14 L27-50] the user is instructed to adjust the device or the pressure applied to get the optimal waveform)
Regarding claim 15, Asada teaches the processor of the PHHCD is adapted so that the instructions are interactive and based on signals received from the sensor(s) which can be used to determine whether the device is in the best position or being used correctly ( [C10 L53-62][C14 L27-50] the user is instructed to adjust the device or the pressure applied to get the optimal waveform).
Regarding claim 16, Ting teaches the PHHCD is a games controller, computer pointing device (usually referred to as a mouse) or a remote controller for a television or other electronic equipment ([FIG5] a watch is considered electronic equipment).
Regarding claim 17, Goodman teaches when the PHHCD is a computer pointing device, the PHHM communicates with the computer with which the pointing device is being used or another PHHCD by means of a cable or by means of a wireless connection ([FIG2][¶116] data is transmitted via cable 13). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Casey with the data cable 13 of Goodman in order to transfer data and as data cables and wireless communication is common in the art the combination is no more than combining prior art elements using known techniques to provide a predictable result.
Regarding claim 18, Casey does not specifically disclose the device is adapted to estimate the height of the PHHM with respect to a fixed point on the subject's body. Asada teaches a blood pressure measuring device that determines the height and proper positioning of the sensor based on the position of the heart ([C11L32-41]). 
Regarding claim 20 and 21, Asada teaches the device is adapted to use other sensors incorporated within the PHHCD to detect if the PHHCD has been agitated in the period before the measurement and hence to warn the user of possible errors in blood pressure measurement or to prevent such measurements until the PHHCD has been essentially at rest for sufficient time ([C11 L31-41] a height measurement is used to correct for error induced by hydrostatic changes). 
Regarding claim 26, Casey does not specifically disclose wherein the PHHM includes a locator for locating a blood vessel in the body part with respect to the pressure sensor. Asada teaches a similar blood pressure device that uses photosensors to determine the vessel location 
Regarding claim 27, Asada teaches the locator for locating a blood vessel comprises a photo-sensor and the PHHIM is adapted to process the signals from the photo-sensor to locate the blood vessel and/or to confirm the correct location of the blood vessel ([C14 L27-49]). 
Regarding claim 28, Asada teaches the PHHCD of the PHHIM is adapted to provide a visible or audible signal to prompt the user to move the body part to optimize the position of the pressure sensor with respect to the blood vessel ([C14 L27-49] provides visual and audio feedback). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the locating sensors of Asada into the device of Casey in order to get a more accurate placement and readings ([C14 L27-49]).
Regarding claim 29, Asada teaches the PHHCD is adapted to compensate the signals from the photo-sensor when the blood vessel is not optimally located with respect to the pressure sensor in order to derive the measurement of a subject's blood pressure (BP) ([C13 L30 - C14 L30] the photodetectors are scanned for the best signals so the signal is compensated for improper placement). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the locating sensors of Asada into the device of Casey in order to get a more accurate placement and readings ([C14 L27-49]).
Regarding claim 30, Goodman teaches wherein the processor of the PHHCD is configured to control the device and to receive and analyze the electrical signals from both the pressure sensor and the blood photosensor to provide a measurement of the subject's blood pressure ([¶138]). Therefore it would have been obvious to one of ordinary skill in the art before 
Regarding claim 32, Asada teaches the processor of the PHHCD is configured to provide audible or visual instructions to the user via a display ([C10 L53-62][C14 L27-50] the user is instructed to adjust the device or the pressure applied to get the optimal waveform).  
Regarding claim 33, Asada discloses the processor of the PHHCD is configured to provide the audible or visual instructions to the user to instruct the user to vary the force applied to the body part by the blood flow occlusion device or to the blood flow occlusion device by the body part so as to apply a range of pressures ([C10 L53-62][C14 L27-50] the user is instructed to adjust the device or the pressure applied to get the optimal waveform)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey US2012/0330192 in view of Dedo US 2002/0120288 in view of Ting et al. US 6,443,906 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614and further in view of Shimomura US 2007/0203405.
Regarding claim 6, in Casey as modified, Goodman teaches wherein the means for detecting the flow of blood through the body part comprises a blood photosensor having one or more photo-emitters for transmitting light to a body part of a user and one or more photo-detectors for detecting light transmitted through or scattered by the body part ([¶119]), but does not disclose each photo-emitter and/or the or each photo-detector is/are provided with one or more lenses to narrow the field of view. Shimomura teaches a PPG system that uses a lens ([¶86,88]). Therefore it would have been obvious to one of ordinary skill in the art prior to the 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey US2012/0330192 in view of Dedo US 2002/0120288 in view of Ting et al. US 6,443,906 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614 and further in view of Watson et al. US 2010/0013642.
Regarding claim 8, Casey does not disclose the device is adapted to provide a visible or audible signal to the user to move a body part to optimize the position of the photo-sensor with respect to the blood vessel. Watson teaches a device that indicates the sensor may need to be repositioned to get optimal results ([¶91,92]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Casey with the teachings Watson in order to optimally measure a vital parameter ([¶3,4]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey US2012/0330192 in view of Dedo US 2002/0120288 in view of Ting et al. US 6,443,906 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614and further in view of Watson et al. US 2010/0013642.
Regarding claim 9, Casey does not specifically disclose the device is adapted to compensate the signals from the photo-detector(s) when the blood vessel is not optimally positioned with respect to the photo-sensor. Watson teaches a device that compensates if the device is not optimally positioned ([¶91,92] the intensity is changed). Therefore it would have .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey US2012/0330192 in view of Dedo US 2002/0120288 in view of Ting et al. US 6,443,906 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614and Shimomura US 2007/0203405 further in view of Watson et al. US 2010/0013642.
Regarding claim 10, Ting does not disclose the optical axes of the photo-emitter(s) and photo-detector(s) are aligned: to maximize the sensitivity of the signal produced by the photo-detectors to absorption of the emitted light by blood; and/or to minimize the sensitivity of the signal produced by the photo-detectors to the location of the blood vessel; and/or to optimize the performance of the personal hand-held monitor. Watson teaches a device that adjust the signal based on a reading that the sensors are not optimally placed ([¶91,92]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Ting with the teachings Watson in order to optimally measure a vital parameter ([¶3,4]).
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey US2012/0330192 in view of Dedo US 2002/0120288 in view of Ting et al. US 6,443,906 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614 and further in view of Sato et al. US 2013/0237865.
Regarding claim 19, Casey as modified by Asada teaches adjusting the measurement device but does not disclose using a camera or a subjects eyes to measure tilt. Sato teaches the fixed point is the subject's eyes and the PHHM is adapted to analyze an image of the subject's .
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey US2012/0330192 in view of Dedo US 2002/0120288 in view of Ting et al. US 6,443,906 in view of Goodman US 2003/0036685 in view of Asada et al. 7,641,614and further in view of Al-Ali US 2008/0091092.
Regarding claims 22 and 23, Casey does not specifically disclose the PHHM has a unique identifier that may be read by the associated processing means and the sensors are calibrated on manufacture and the calibration data for each device associated with its unique identifier so that they may be downloaded to the device via the internet. Al-Ali teaches the sensing having an identifier associated with calibration data and downloading additional data ([¶23,33,38]). Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to combine the device of Casey with the teachings of Al-Ali in order to identify the sensors and upload appropriate calculation modes or algorithms ([¶38]).
Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey US2012/0330192 in view of Dedo US 2002/0120288 in view of Ting et al. US 6,443,906 in view of Goodman US 2003/0036685 in view of  Asada et al. 7,641,614and Wood et al. US 2011/0125028.
Regarding claim 31, Casey as modified does not specifically disclose a locator configured to locate a blood vessel in the body part with respect to the pressure sensor. Wood teaches a device that uses photosensors to locate veins ([¶112,127]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Ting with the vessel locator of Wood in order to locate the vessels non-invasively ([¶2]).
Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments for claim 14 on pg. 8, Examiner respectfully disagrees. The instructions could be either the same or different but the issue is it is not clear if the instructions recited in the claim are one or the other or both. The language needs to be clarified.
Regarding Applicant’s arguments against Sato, see pgs. 9-11, that Sato teaches moving the position of the wrist and not adjusting the pressing force against the measurement site, Examiner agrees. The rejection has been withdrawn however, a new rejection using Asada has been applied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuroda et al. US 2014/0257050. Archibald et al. US 6340349.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793